UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
IN RE:
BRYAN S. SCHMIDT and RHIANNON S. SCHMIDT, Case No. 09-37631

Debtors.

Smee Ne” ee” ee”

REPLY IN SUPPORT OF MOTION FOR SANCTIONS
Now come the Debtors, and present their Reply in support of their Motion for Sanctions:

I. Creditor must prove that the debt is non-dischargeable

Section 523(a)(8) of the Bankruptcy Code provides:

(a) A discharge under section 727... of this title does not discharge an individual debtor from any
debt - ...

(8) unless excepting such debt from discharge under this paragraph would impose an undue
hardship on the debtor and the debtor's dependents, for-

(A)(i) an educational benefit overpayment or loan made, insured, or guaranteed by a
governmental unit, or made under any program funded in whole or in part by a governmental unit or
nonprofit institution; or

(ii) an obligation to repay funds received as an educational benefit, scholarship, or stipend;
or

(B) any other educational loan that is a qualified education loan, as defined in section
221(d)(1) of the Internal Revenue Code of 1986, incurred by a debtor who is an individual;

While Debtors must file an adversary complaint if they were arguing that an otherwise non-
dischargeable student loan was an “undue hardship” under Section 523(a)(8), the Code provides for
discharge of private student loans unless they are specifically excepted. There is no requirement that
a debtor file an adversary to determine dischargeability of a debt that is encompassed within the
discharge of Section 727 and not subject to any exceptions. See Jn re McDaniel, 590 B.R. 537, 552
(Bankr. D. Colo. 2018) (that neither party sought to determine dischargeability while the bankruptcy

was pending did not alter whether or not the debt was discharged under Section 523(a)(8) at the time

the Discharge Order was entered; thereafter, both debtor and creditor proceeded at their own risk).
Exceptions to discharge are construed narrowly against a creditor and liberally in the debtor's
favor. In re Reines, 142 F.3d 970, 972 (7th Cir. 1998). Generally, Section 523(a)(8) applies only to
three categories of educational debt: (1) government and nonprofit-backed loans and educational
benefit overpayments, (2) obligations to repay funds received as an educational benefit, scholarship,
or stipend, and (3) qualified education loans. Unless an educational debt falls within one of these
classifications, it is dischargeable through the normal bankruptcy process. See McDaniel v. Navient
Solutions, LLC, No. 18-1445 (10" Cir. Aug. 31, 2020) (citation omitted).

It has long been established that the party wishing to fit within an exception to discharge
bears the burden of proof. See Jn re Taylor, 191 B.R. 760, 763-64 (Bankr. N.D. Ill.1996); Jn re
McDaniel, 590 B.R. at 545 (creditor must prove, by a preponderance of the evidence, that a debt
exists and the debt is the type excepted from discharge under § 523(a)(8) ). In the context of
523(a)(8), that rule makes practical sense because it is “consistent with the parties’ relative access to
information.” Jn re Rowe, 686 B.R. 466, 470 (Bankr. W.D.Wisc. 2018) (citation omitted).

II. The loan document’s reference to exceptions to discharge is neither
dispositive nor demonstrative

If Creditor is arguing that Debtors have already agreed that the loan is a non-dischargeable
student loan, that argument is without merit. Pre-petition contracts agreeing a debt is non-
dischargeable are unenforceable. See Klingman v. Levinson, 831 F.2d 1292, 1296 n. 3 (7" Cir.1987)
(“For public policy reasons, a debtor may not contract away the right to a discharge in bankruptcy.”’)

Bankruptcy courts have construed loan provisions nearly identical to the one Creditor relies
on here - that “either or both” discharge exceptions of Section 523(a)(8) applied as the loan was
either part of a program funded by TERI (a non-profit company), an/or the loan was a “qualified
education loan” under the Internal Revenue Code - and found these to be of no evidentiary value:
The Trusts point to language in the loan documentation to the effect that Ms. Golden’s loan is

“subject to the limitations on dischargeability in bankruptcy contained in [Bankruptcy Code]
Section 523(a)(8)’ ” because “‘either or both’” of certain grounds for discharge exceptions apply.

2
Inre Golden, 596 B.R. 239, 266 (Bankr. E.D.N.Y. 2019).

ae

However, “...more is required to satisfy the requirements of Section 523(a)(8) than a
statement in a loan document that ‘either or both’ of certain exceptions from discharge may apply.”
In re Golden, 596 B.R. at 267. “If that language alone were sufficient, then it is hard to see what
role would be left for Congress or the courts in drafting, interpreting, and applying these sections of
the Bankruptcy Code. At the most, the Trusts have identified a disputed issue of fact that is not ripe
for resolution at this stage of these proceedings.” Jd.

As it is Creditor who has access to business records that would prove these assertions, it is

Creditor’s burden to prove the debt is excepted from discharge. See In re Rowe, 686 B.R. at 470.

Ill. Creditor has not proven the loan was excepted from discharge under
Section 523(a)(8)(A)(i) or Section 523(a)(8)(B)

Creditor argues that the contract attached to its unverified lawsuit provide that the loan was
subject to discharge exceptions of Section 523(a)(8) - “either or both” that the loan program! was
funded/guaranteed by TERI, a non-profit, and/or the loan is a “qualified education loan”. However,
mere reference to TERI is not competent evidence to prove the existence of a guaranty:

The only evidence that [creditor] offers concerning the existence of a guaranty is that the Loan
Documents signed by Debtor contain a statement reading “I understand that you have purchased a
guaranty of this loan, and that this loan is guaranteed by [TERI].”. Cummins Decl., Exh. A at 4.
[Creditor] has not shown how Debtor would be competent to testify to such a fact. Because there is
no suggestion in the record that Debtor ever had personal knowledge of the existence or terms of a
third-party guaranty, the boilerplate language of the Loan Documents cannot prove the actual
existence of a guaranty. Aside from the language of the contract, [creditor] has introduced no
evidence showing that the loan was made or guaranteed by a nonprofit or governmental agency—
accordingly, [creditor] has not shown that the Debt is nondischargeable under § 523(a)(8)(A)(i).

In re Clouser, Case 11-33104-tmb7, 2016 WL 5864493, * 3 (Bankr. D.Or. 2016).
In the instant case, the loan documents may refer to a guarantee by TERI, but "the boilerplate
language of the Loan Documents cannot prove the actual existence of a guaranty”. See In re

Holguin, 609 B.R. at 888; see also In re Greer-Allen, 602 B.R. 831, 838 (Bankr. D. Mass. 2019)

 

' The specific loan program which TERI supposedly guaranteed or funded is not identified.

3
("[T]he language in the loan documents is not, standing alone, sufficient to prove the existence of the
guarantees [by TERI].") Moreover, the creditor must identify the specific loan program funded by a
nonprofit. See In re Wiley, 579 B.R. 1, 6-7 (Bankr. D. Me. 2017).

TERI filed Chapter 11 on April 7, 2008, and was experiencing significant financial problems
prior to its bankruptcy. See First Marblehead Corp. v. TERI, 463 B.R. 151, 153-54 (Bankr. D.
Mass. 2011) (“[B]y the spring of 2008, the financial crisis had dried up the market for securities
backed by student loans, and TERI's revenue dropped significantly. On March 26, 2008, TERI's
issuer rating was downgraded, causing a lender to demand the segregation of reserves to its loans
guaranteed by TERI. Jd. § 17. TERI could not meet the reserve requirement without jeopardizing its
ability to meet other obligations and decided to file a Chapter 11 petition on April 7, 2008.”)

Debtors’ loan was closed on March 12, 2008, just weeks before TERI’s bankruptcy, and
whether TERI actually guaranteed anything is unproven and far from clear.’ As Creditor has failed
to prove the existence of a TERI guarantee of an identifiable loan program, Creditor has not proven
the claimed exception to discharge under 523(a)(8)(A)(i).

Additionally, Debtors deny’ and Creditor has not proven that the loan was a “qualified” loan
under Section 523(a)(8)(B). Under the IRC definition, a “qualified education loan” must not exceed
the “cost of attendance.” See 26 U.S.C. §221(d)(1), (2). If the loan exceeds the cost of attendance, it
is not a “qualified education loan.” See 26 C.F.R. §1.221-1(e)(4) ex. 6 (distinguishing between loans
used “solely” to pay the cost of attendance and “mixed use” loans).

Had Creditor presented evidence as to the cost of attendance for a single semester at Triton

College, the evidence would demonstrate that the subject loan amount of $28,510 far exceeded the

 

* At least one court has found that the purported guaranty from TERI had actually expired before the debtor
obtained the loan, and the creditor could not establish that the loan was part of a loan program funded in part
by a nonprofit under Section 523(a)(8)(A)(i). See In re Holguin, 609 B.R. 878, 888 (Bankr. D.N.M. 2019).

* Schedule F in Debtors’ Petition lists the subject loan as a “non-qualifying” student loan. Debtors’ Motion for
Sanctions, Ex. 2.

4
cost of attendance for a single semester at Triton College in 2008. See Ex. J, Triton College
Handbook 2007-2008, available at http://triton.smartcatalogig.com/en/2017-2018/Triton-College-
Catalog/Admission-and-Registration/Tuition-and-Fees (2008 catalog found at tab on top-right of
webpage) (last visited on September 30, 2020) (listing in-district tuition for Triton College 2008
semester at $56 per semester hour); see also Ex.2, U.S. Department of Education, “College
Scorecard”, available at https://collegescorecard.ed.gow/school/?149532-Triton-College (last
visited on September 30, 2020) (listing “Average Annual Cost” for Triton College at $4,675).
IV. Creditor has not proven it has standing or is the holder of the loan
Creditor has failed to present any admissible evidence to prove that Creditor has standing to
sue on the debt or is the holder of the loan. While Debtors have attached a copy of the collections
lawsuit and loan agreement to their Motion for Sanctions, there is no competent evidence actually
demonstrating a transfer of the subject loan from original lender Bank of America to Creditor.
Conclusion
Creditor has failed to meet its burden to prove a specific exception to discharge applies.
Creditor’s reckless and unlawful collection efforts after Debtors’ debt was discharged were made
knowingly and willfully in violation of this Court's Discharge Order, with this willfulness confirmed
by Creditor’s Response and stated intent to continue its collections efforts.
Respectfully submitted,
BRYAN S. SCHMIDT and RHIANNON S.

SCHMIDT, Debtors:

a

By: <> Lv 4
ames T. Magee, theitAttorney.

James T. Magee (#1729446) \

MAGEE HARTMAN, P.C.

444 North Cedar Lake Road

Round Lake, Illinois 60073

bk@mageehartman.com

(847) 546-0055
Admission and Registration

3. Evaluation of non-traditional learning and
awarding of academic credit for such learning,
where applicable;

4. Evaluation of requests for inter-institutional
transfer of credits and acceptance of such credits
where appropriate; and

5. Flexibility in satisfying residence requirements by
making adjustments for military students who
transfer from other college districts.

The college is also a charter member of the Ser-
vicemembers’ Opportunity College Associate Degree
Program (SOCAD) Network. The network was estab-
lished by the American Association of State Colleges
and Universities at the request of the U.S. Army to
better serve Army-enlisted personnel. Triton and other
participating colleges in the network offer a flexible
degree program in general studies. Military personnel
can complete degree requirements by taking courses at
other network colleges. For information about the
SOCAD program, contact the Office of Veteran Ser-
vices, (708) 456-0300, Ext. 3531.

International Student Admission

All applicants are required to contact the Records
Evaluator be specific admission procedures. Interna-
tional students applying to Triton College are required
to take the Test of English as a Foreign Language
(TOEFL) and must attain a score of 500 on the exami-
nation, with a score of at least 50 in each category.

International students must enroll in a minimum
of 12 semester hours and must complete their degree
objectives within six semesters. International students
pay the out-of-state tuition rate, Financial assistance
will nor be available to international students.

The Records Evaluator will issue the required
Immigration Form 20 (I-20) only after all required
documents have been submitted and the student's
application for admission has been accepted.

Other non-native students, whether holding dip-
lomatic, visitor or other non-immigrant visas, must
pay out-of-state tuition rates. (For information, contact
the Records Evaluator, Office of Admission and
Records at (708) 456-0300, Ext. 3733.)

High School Student Admission

High school students may be permitted to take college
courses after obtaining the written approval of their high
school principal or counselor. The college reserves the right
to require “ability to benefit” testing for all non-high school
graduates prior to admission. (Triton evening high school
registration forms are available in the Adult Basic Educa-
tion department (Room R-106) or in the guidance offices of
area high schools, For more information, call (708) 456-
0300, Ext. 3609.)

Registration

A schedule of classes will be mailed to all in-district
homes before cach term for the convenience of residents
who may want to enroll at Triton College. A notice to reg-
ister is issued to students who are currently enrolled.

Students may register in person for all courses, by tele-
phone or Internet for many occupations and university
transfer credit courses and almost all courses offered
through the School of Continuing Education. To insure
proper academic placement, degree seeking students, first
time enrolled, will be required to participate in new stu-

 

Triton College Catalog, 2007-2008

dent orientation and placement testing (see Academic
Placement, page 30).

Students may pay tuition and fees in cash, by check or
by bank card. Failure to comply with payment deadlines
may result in cancellation of enrollment and the need to re-
register, with no assurance that the same class schedule will
be available.

(Inquiries concerning registration dates and pro-
cedures should be directed to Admission Call Center
at (708) 456-0300, Ext. 3130, or the Triton College Web
site:
www.triton.edu.)

Tuition and Fees

Tuition
Tite DISEHC Ee pe.ecee msm nee $56 per semester hour
Out-of District*.......... $174.80 per semester hour

Out-of State/International Visa Students
GE eae $222.32 per semester hour

*Out-of-district student tuition — Students not residing
within the Triton College district must pay out-of-district
tuition unless the student qualifies for a chargeback or
cooperative instructional program as outlined in this
catalog. The out-of-district rate is calculated by a formula
as prescribed by the Illinois Community College Board.

Student Services Fee (nonrefundable)
va TMERS $5.00 per credit hour, $60 maximum

Pitas lia by BOC is aiscareceseiecee wronceersce is $1 per course
Registration Fee
Full-time students .........000ee eee eee eee eee $10
Parestime studetesc:esiresics Gao ataciaa eas $5
Technology Fee
Full-time students ......-2 0000: eee eee eee eens $50
Part-time students. .....-.......2052 0002 e eens $25
Charged Where Applicable
Graduation fees (non-refundable)
Degree or Certificate. .....c0cceneseeeseseee $12
Additional Degrees or Certificates -.-... $12 each
Advanced Certificate ............20000- $12 each
Cap and Gown fee... ..-. 6c cece ence eens TBA
Course fees... cick ees variable (lab fees, supplics, etc.)
Late Registration........-....eeeeeeeeeneenenes 7
Proficiency Examination ........ $5 per course credit
Academic Transcript. ......6 000s cece eee eee ee $3

All fees are subject to revision by the Triton
College Board of Trustees without prior notice.

Out-of-District Students/Chargebacks

Individuals who reside outside the Triton College dis-
trict and want to enroll in a curriculum that is not offered by
their local community college must apply for tuition assis-
tance from their community college district at least 30 days
before the beginning of the term for which they intend to
enroll. The tuition assistance is called a “chargeback.”

Many community college districts do not approve
chargebacks for college success courses and/or continu-
ing education courses. It is the responsibility of the stu-
dent to consult with their home district regarding
availability.

Athletic Tuition Waiver Policy

Student-athletes eligible under National Junior
College Athletic Association (NJCAA) and Conter-

ence standards are considered q
EXHIBIT

1

  

 

   
9/30/2020 Triton College | College Scorecard

U.S. DEPARTMENT OF EDUCATION

Convege Scorecara

 

Triton College

River Grove, IL
8,029 undergraduate students
triton.edu

Year Public Suburban

 

 

 

 

Hispanic-Serving Institution

https://collegescorecard.ed.gov/school/? 149532-Triton-College

Medium

EXHIBIT

i 2

 

1/3
 

9/30/2020 Triton College | College Scorecard

U.S. DERARTMENT OF EBUCATION

. = = al GQ

   

Salary After Completing e

Salary after completing depends on field of study.

$23,200

Average Annual Cost e

Cost includes tuition, living costs, books, and fees minus the average grants and scholarships
for federal financial aid recipients.

$4,675

EXPAND ALL CLOSE ALL

Costs Vv
Graduation & Retention Vv
Financial Aid & Debt Vv
Salary After Completing by Field of Study Vv

https://collegescorecard.ed.gov/school/?149532-Triton-College 2/3
9/30/2020 Triton College | College Scorecard

U.S. DEPARTMENT OF EDUCATION
-ollege Scorecara

ey 4
a

 

Find Another School

Learn More About Paying for College
Paying for college can be a concern, but there are options to help! You can learn more about

the types of financial aid that are available at StudentAid.gov.

To receive financial aid, you must complete the Free Application for Federal Student Aid
(FAFSA®) form. You can use FAFSA 4caster to see how much aid may be available to you.

T MY FAFSA® FORM

Don't forget: Do fill out the FAFSA® form, but also look into other programs such as GI Bill
Benefits that may also help you pay for school.

Powered by College Scorecard Data | v2.3.3 | Contact Us | Notices | Glossary | U.S. Department of Education

ZIP Code latitude and longitude provided by GeoNames under a Creative Commons Attribution 3.0 License.

https://collegescorecard.ed.gov/school/?149532-Triton-College 3/3
